Citation Nr: 0210690	
Decision Date: 08/28/02    Archive Date: 09/05/02	

DOCKET NO.  97-20 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
prior to July 17, 1998, for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which granted service connection for 
PTSD and assigned an initial evaluation of 30 percent for the 
disability effective April 30, 1991.  (The veteran's claims 
file was subsequently transfer to the jurisdiction of the RO 
in Indianapolis, Indiana.)  The veteran had active service 
from June 1963 to July 1964 and from May 1965 to June 1966.  
A rating decision dated in March 1993 subsequently increased 
that initial evaluation to 50 percent effective the date 
service connection was granted.  A November 1998 rating 
increased the evaluation to 100 percent effective from July 
17, 1998.  As  explained in detail in the May 2000 Board 
remand, the veteran expressed disagreement with the initial 
rating assigned so that the whole period of his evaluation 
had to be considered.  The case was returned to the RO for 
further development.  In the remand it was noted that the 
veteran was essentially disputing the initial evaluation 
assigned for his PTSD for the period from April 30, 1991 to 
July 17, 1998, when the RO assigned a 100 percent evaluation.  
The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

2.  For the initial period of his appeal, prior to July 17, 
1998, the symptomatology associated with the veteran's PTSD 
rendered him demonstrably unable to obtain or retain 
employment.  




CONCLUSION OF LAW

An initial rating of 100 percent for PTSD, from April 30, 
1991 to July 17, 1998, is warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.132, Diagnostic Code 9411 (1996); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA will make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist the claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify a claimant 
and their representative of any information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the rating decisions, the statement of the case and the 
various supplemental statement of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reason his claim was denied.  In addition, given the 
favorable decision in this case, further notice under the 
VCAA is unnecessary.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and VA medical records have been obtained.  In 
addition, the veteran has been afforded VA examinations to 
assess the severity of his PTSD.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Accordingly, the Board finds that the VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.  

The veteran essentially contends that the evaluation assigned 
for his PTSD since service connection was granted does not 
accurately reflect the severity of that disability.  He 
essentially contends that the symptomatology associated with 
his PTSD is so severe that he is unable to maintain gainful 
employment.  Therefore, a favorable determination has been 
requested.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  While it is the 
present level of disability that is of primary concern, 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), when a veteran 
is appealing the initial assignment of a disability, as is 
the situation in this case, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the evaluation to the present time.  Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999).  

Historically, a rating decision dated in March 1992 granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective from April 30, 1991, the date of the 
veteran's claim.  This decision was based on a review of 
service medical records, the report of a VA examination and 
VA treatment records.  In June 1992, the veteran expressed 
disagreement with the 30 percent evaluation assigned for his 
PTSD.  A rating decision dated in March 1993 increased the 
evaluation for the veteran's PTSD to 50 percent, again 
effective April 30, 1991, the date of the veteran's claim.  
Thereafter a November 1998 rating decision increased the 
evaluation for the veteran's PTSD from 50 percent to 100 
percent, effective July 17, 1998.  The Board found that the 
veteran was appealing the initial evaluation and following 
the May 2000 remand, the RO issued a statement of the case 
pertaining to an evaluation in excess of 50 percent for the 
veteran's PTSD from April 30, 1991, to July 17, 1998.  The 
veteran submitted a substantive appeal in June 2000 and the 
case was subsequently returned to the Board for appellate 
review.  

The Board notes that effective November 7, 1996, the VA 
revised the criteria for evaluating psychiatric disabilities, 
including PTSD.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991), where a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
review process has been concluded, the version most favorable 
to the appellant normally applies, absent congressional 
intent to the contrary.  However, the Board believes that 
this case can be resolved favorably under the criteria in 
effect prior to November 7, 1996.

Under the criteria in effect prior to November 7, 1996, a 50 
percent evaluation was warranted for PTSD if the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating was warranted if 
the ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must be of such a severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  

Finally, a 100 percent evaluation is warranted if "the 
attitudes of all contexts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
for mature behavior.  Demonstrably unable to obtain or retain 
employment."  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The United States Court of Appeals for Veterans Claims has 
determined that the three criteria enumerated for the 100 
percent evaluation are to be viewed separately, such that the 
veteran need only satisfy only 1 of the 3 criteria in order 
to warrant a 100 percent evaluation.  See Johnson v. Brown, 
7 Vet. App. 95, 99 (1994). 

A VA examination performed in September 1991 shows the 
veteran reported that he felt detached from others and that 
he experienced spontaneous flashbacks.  He indicated that he 
felt harmful to others only if they bothered him and that he 
felt defensive in crowds.  On examination the veteran was 
cooperative, but his mood was depressed, anxious and 
irritable.  His affect was appropriate and his speech was 
normally productive, relevant and coherent.  There was much 
hesitation and reluctance to discuss Vietnam combat details 
that were seen in flashbacks.  There were no hallucinations 
or delusions.  He was oriented in all spheres and knowledge, 
memory and recall were intact.  Insight was average and his 
judgment was fair.  The veteran underwent psychological 
testing in connection with his examination which disclosed 
that interview and test data supported a previous diagnosis 
of chronic, severe PTSD.  Following the examination the 
diagnoses were post-traumatic stress disorder, dysthymia with 
anxiety and episodic alcohol abuse in remission.  

A statement from a VA physician dated in May 1992 advised 
that the veteran was fully disabled and under his care for 
PTSD.  

A report of a VA examination performed in August 1992 shows 
that on mental status examination the veteran appeared to be 
truculent, hostile and distrustful.  He was minimally 
cooperative initially, but became more comfortable as the 
session went on, but was still very guarded.  His affect was 
appropriate to his thoughts and mood.  There was no 
perceptual disorder.  He spoke deliberately and very 
cautiously, but logically and coherently.  Memory, retention 
and recall were intact, and his intention and concentration 
were good.  The diagnoses following the examination were 
post-traumatic stress disorder and major depression.  

A statement from a VA physician dated in June 1993 indicated 
that the veteran was under his care for severe PTSD.  The 
physician indicated that the veteran was unable to work and 
would be unable to work until he had been retrained.  

In June 1993 the veteran filed an application for an 
increased evaluation based on unemployability in which he 
indicated that he last worked and became too disabled to work 
in March 1991.  

A report of a VA examination performed in November 1993 shows 
the examiner reviewed the veteran's claims file extensively.  
It was noted that the veteran was receiving outpatient 
treatment for his PTSD from the VA.  The examiner noted that 
the veteran had worked in the past as a physician's assistant 
and lost jobs because he could not get along with people 
because of anger.  On examination the veteran's concentration 
appeared to be mildly distracted and his mood was depressed.  
His affect was blunted and withdrawn.  His memory was mildly 
impaired for recent recall, but intact for immediate and 
remote recall.  Following the examination the diagnoses were 
severe post-traumatic stress disorder and continuous moderate 
to severe alcohol dependence.  

A VA discharge summary pertaining to the veteran's 
hospitalization between August and October 1994 for alcohol 
rehabilitation shows that on hospital discharge the veteran's 
PTSD was described as chronic and severe.  Records of a 
hospitalization of the veteran in February and March 1996 
show he was hospitalized for treatment of his PTSD.  
Following the hospitalization the veteran's PTSD was 
described as severe and a Global Assessment of Functioning 
(GAF) score of 41 was assigned.  

A report of a VA examination performed in March 1996 shows 
that on examination the veteran answered all questions asked 
in a coherent, relevant fashion.  He made good eye contact 
and was polite and cooperative.  He admitted to severe 
paranoia and to having suicidal thoughts.  He also indicated 
that he had homicidal feelings and often had problems 
controlling his anger.  He admitted to having been dependent 
on alcohol, but stated that he had been alcohol-free for two 
years.  The veteran's intelligence was considered to be 
bright average.  His insight was limited and his judgment was 
considered to be poor because of poor impulse control.  His 
mood was depressed and his affect was blunted.  His 
concentration and attention span were decreased.  The 
diagnoses following the examination were post-traumatic 
stress disorder, alcohol dependence in remission, Nicotine 
dependence in remission and dysthymia.  A GAF score of 50 was 
assigned.  

A report of a VA examination performed in August 1997 shows 
that on examination the veteran's attitude was cooperative at 
times with an overall tone of hostility and manipulation.  
His speech was of a normal rate, tone and delivery.  His mood 
was described as indifferent and his affect was angry.  His 
thought processes were logical and sequential and his thought 
content was negative for current suicidal ideation, 
hallucinations, paranoia, obsessions and delusions.  The 
veteran was described as preoccupied with his PTSD 
symptomatology and how it affected his life.  Cognitive 
functions were intact.  The diagnosis following the 
examination was post-traumatic stress disorder, and a GAF of 
55 was assigned.  

A report of a VA examination performed in September 1998 
shows that on examination the veteran was agreeable and 
cooperative.  His speech and behavior were remarkable for 
mild agitation.  His mood was understated and his affect was 
slightly labile, anxious and constricted.  His thoughts were 
logical and sequential.  Thought content was remarkable for 
an absence of suicidal ideation, homicidal ideation, 
hallucinations, paranoid delusions or obsessions.  Attention 
and concentration were decreased and the veteran was 
described as having some insight.  The pertinent diagnosis 
following the examination was PTSD, and a GAF score of 39 was 
assigned.  The examiner indicated that the veteran had a 
severe degree of impairment in both his ability to maintain 
meaningful interpersonal relationships and his ability to 
pursue and maintain gainful employment.

Based on this evidence, the Board is of the opinion that the 
50 percent evaluation assigned for the veteran's PTSD for the 
initial period from April 30, 1991, to July 17, 1998, does 
not accurately reflect the severity of his disability and 
that his PTSD is more severe than evaluated during that time 
frame.  While there is evidence which would tend to support 
the 50 percent evaluation assigned during that time frame, 
for example VA examinations performed in March 1996 and 
August 1997 assigned GAF scores of 50 and 55, respectively, 
the bulk of the medical evidence which assesses the severity 
of the veteran's PTSD tends to demonstrate that the 
disability is severe, if not totally disabling.  In this 
regard, the VA examination performed in December 1998, which 
provided the basis for the assignment of a 100 percent 
evaluation currently in effect, assigned a GAF of 39, and 
records of a hospitalization of the veteran in February and 
March 1996 described the veteran's PTSD as severe and 
assigned a GAF score of 41.  Similarly, psychological testing 
performed in September 1991, the report of a VA examination 
performed in November 1993 and records of a hospitalization 
of the veteran in August to October 1994 all describe the 
veteran's PTSD as severe.  

Therefore, in the Board's judgment, the veteran's PTSD 
warrants at least a 70 percent evaluation for the initial 
period of his claim from April 30, 1991 to July 17, 1998, for 
severe social and industrial impairment under the criteria in 
effect prior to November 7, 1996.  However, there is also 
evidence that creates a question as to whether the veteran's 
PTSD renders him demonstrably unable to obtain or retain 
employment.  In this regard, statements from the veteran's 
treating physician dated in June 1993 and June 1992 both 
describe the veteran as being disabled or unable to work.  
Therefore, resolving any and all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's PTSD 
warrants an initial 100 percent evaluation for the period 
from April 30, 1991, to July 17, 1998.  



ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 100 percent evaluation for PTSD for the 
period from April 30, 1991, to July 17, 1998, is granted.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

